DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-29 and 47-74 in the reply filed on 10/12/2022 is acknowledged.

Group II (claims 30-38 and 75-83) and Group III (claims 43-46 and 39-42) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 3 reference label 304.  
Fig. 5: reference label 505.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0083] describes three-node set of nodes and lists 502, 502, and 504 in Figure 5. Applicant is asked to re-check the listing of the nodes in relation to Figure 5. It is likely that Applicant intended to list 502, 503, and 504. 

The use of the terms JAVA®, JAVASCRIPT®, PYTHON®, LUA®, PERL®, and CUDA® which are a trade name or a mark used in commerce, have been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. It should also include a ®, TM or SM, whichever is appropriate.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate corrections are required.

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 4: “an datum-specific” should be “[[an]] a datum-specific”. Similarly, for claim 49.
Claim 12: there is an extra space between “each” and “data” that should be removed on line 2. On lines 3 and 7: “training data items where activation value” should be “training data items where an activation value”. Similarly, for claim 57.
Claim 14: there is an extra space between “each” and “data” that should be removed on line 2. On line 3: “training data items where activation value” should be “training data items where an activation value”. Similarly, for claim 59.
Claim 54: “processor cores to adding the” should be “processors cores to add[[ing]] the”. 
Claim 67: “processor cores to training the” should be “processors cores to train[[ing]] the”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 and 47-74 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “at least some” in claim 1 is a relative term which renders the claim indefinite. The phrase “at least some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is not ascertainable as to which of the data items would be selected for blocking and how such a selection is determined. Additionally, it is not ascertainable as to what quantity value/amount constitutes “at least some”. As such, the phrase renders the claim indefinite.
Claims 2-29 are rejected by virtue of their dependency from claim 1 and because they do not provide clarification on the issue.
Independent claim 47 has a similar issue to independent claim 1 and thus is similarly rejected. Claims 48-74 are rejected by virtue of their dependency from claim 47 and because they do not provide clarification on the issue

Claims 19 recites: “an activation value of the conditional datum-specific performance prediction node” on line 9. However, it is not clear which conditional datum-specific performance prediction node is being referred to because a previous instance in claim 19 recites “first and second conditional datum-specific performance prediction nodes”. Thus, it is not clear at line 9 whether reference is being made to the first or the second conditional datum-specific performance prediction nodes. 
On lines 5-12, the limitations describe activation value and a judgment whether the first node has a correct activation value based on a condition of the first node in relation to a threshold. On lines 5-8, the limitations appear to teach that the first node has a correct activation value based on a condition of being less than the threshold. Then, on lines 9-12, the limitations appear to teach that the first node has a correct activation value based on a condition of being greater than the threshold. That is, based on the limitations, a judgement can be made that the first node has a correct activation at a condition of being both less than and greater than the threshold, which is impermissible. It is likely that Applicant intended for one of the conditions to be correct, and the other one to be incorrect rather than having both threshold conditions be correct. 
For the above reasons, the claim is indefinite. Similarly, for claim 64. 

Claims 16 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The claim limitation recites “that the activation values of the match the local objective”. However, there is no description as to what the activation values are of or in relation to. That is, there is an essential element that was omitted, resulting in the claims being incomplete and indefinite. The omitted element is: likely a node, probably the first node based on the previous limitations in the claims. For instance, that the activation values of the first node match the local objective. Accordingly, a review of the claims and an addition of the relevant essential element into the claims are required. 
Claims 17 and 62 are rejected by virtue of their dependency from claims 16 and 61, respectively, and because they do not provide clarification on the issue.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the prior art references do not explicitly teach the claim limitations regarding the backward propagation comprising blocking of data items of the estimated partial derivatives, wherein the estimated partial derivatives are estimated partial derivatives of an error function of an objective. 

The following prior art references are considered:
Towal et al., (U.S. Pat. App. Pre-Grant Pub. No. 2017/0091619): teaches a selective backpropagation process for neural networks, wherein the “selective backpropagation is a modification to any given cost function to adjust or selectively apply the gradients based on the class example frequency in the data sets”. The gradients are derivatives of an “error with respect to a particular parameter”, wherein “the gradient is selectively applied based on a sampling of the class examples”. For instance, in a coin flip example, a result of 0 for the coin flip means that the corresponding gradient would be set to 0 and not backpropagated. In another instance, image examples being sampled at the gradient stage only sends back examples when there are many image examples. That is, at a minimum number of examples that represents many examples, the gradient is always backpropagated. Additionally, Towal also teaches a feedforward deep convolutional neural network (DCN), wherein “the connections from a neuron in a first layer of a DCN to a group of neurons in the next higher layer are shared across the neurons in the first layer”. 
While Towal teaches a selective backpropagation wherein certain gradient data are not backpropagated with gradients being derivatives of an error with respect to a particular parameter, it does not explicitly teach that such a selective backpropagation comprises blocking a backward propagation of data items of estimated partial derivatives from a second node to a first node as recited in the claim limitations. While Towal teaches derivatives via the gradients, derivatives are mathematically distinct from partial derivatives, and thus Towal does not explicitly teach the partial derivatives as recited in the claims. Furthermore, it is noted that Towal does not explicitly teach the estimated partial derivatives as recited in the claims. 
Additionally, while Towal teaches a feedforward NN, it does not explicitly teach a forward computation comprising computing activation values for each node and that the activation of a second node is based on an activation function of a first node. That is, Towal does not explicitly teach computing activation values for the various nodes as part of a feedforward computation. 
As such, the claim limitations are distinguishable from Towal. 

Taghi et al., “Training RBF Networks with Selective Backpropagation”: teaches a selective backpropagation process for radial basis function (RBF) networks, a type of feedforward neural network. Wherein the selective backpropagation includes computing partial derivatives of an error function, with the partial derivatives including terms for estimating whether the RBF network makes a correct class prediction of the data or not. That is, the selective backpropagation includes computing estimated partial derivatives. The selective backpropagation comprises selective training data (and thus is denoted as backpropagation with selective training, BST) and starts out at step 1 as including a forward propagation and a basic backpropagation (BB). Wherein BB comprises a calculation of “the error gradients versus the parameters, layer by layer,
starting from the output layer and proceeding backwards”, with the error gradients being represented as partial derivatives. The selective part of the selective backpropagation is then triggered at step 2 if an error value (as denoted by the total sum-squared error, TSSE) is below a threshold value. Then, the selective part of the selective backpropagation process proceeds at subsequent steps with determining whether to continue training if the RBF network makes a correct prediction, or carrying out a backpropagation if the RBF does not make a correct prediction, or ending the training if a training epoch is complete. That is, “the difference between the BST algorithm and the BB algorithm lies in the selective training, which is appended to the BB algorithm”. 
Taghi also teaches a forward computation that includes determining activation functions of neurons in the hidden layers (i.e., first neurons of the first layers) and output layers (i.e., second neurons of the second layers) of the RBF network, which has only those two types of neurons and layers as shown in Fig. 1. The computation of the activation functions of the neurons of the output layers show that it is dependent on the activation functions of the neurons in the hidden layers. 
While Taghi teaches the selective backpropagation that includes computing partial derivatives, which can comprise estimated partial derivatives, it does not explicitly teach that such a selective backpropagation comprises blocking a backward propagation of data items of estimated partial derivatives as recited in the claim limitations. As described above, the selective backpropagation process in Taghi merely involves making determinations of whether the RBF network makes a correct prediction or not and then continuing training (i.e., no backpropagation) or carrying out a backpropagation to correct errors, respectively. 
Furthermore, it is noted that the claim limitations recite a forward computation process followed directly by a backpropagation process, wherein the backpropagation process blocks a backward propagation of data items of estimated partial derivatives. However, Taghi teaches that the process involves a forward propagation, a backpropagation, and then a selective backpropagation, wherein the selective backpropagation is not implemented unless the triggering condition is met. This is distinguishable from the claim limitations because under Taghi, a backpropagation of all the data items can occur under step 1 until the triggering condition is met. Additionally, as previously described, even when the triggering condition is met, Taghi does not explicitly teach the claim limitations because Taghi does not explicitly teach that the selective backpropagation comprises a blocking of data items of estimated partial derivatives as recited in the claims. Thus, Taghi does not explicitly teach the claim limitations. 
Additionally, while Taghi teaches a forward computation that includes determining activation functions of neurons in the hidden and output layers, it does not explicitly teach the other limitations regarding the backpropagation as described above. 
As such, the claim limitations are distinguishable from Taghi. 
Chen et al., “Pipelined Back-Propagation for Context-Dependent Deep Neural Networks”: teaches a pipeline backpropagation process for deep neural networks. Wherein the pipeline backpropagation is a process that distributes the layers of the deep neural networks across different graphics processing units (GPUs) using minibatches of data, enabling a simultaneous operation across the layers and GPUs. The backpropagation comprises computing partial derivatives of a cross-entropy criterion with error signals. 
While Chen teaches a pipeline backpropagation and computing partial derivatives, it does not explicitly teach that the backpropagation comprises blocking a backward propagation of data items of estimated partial derivatives from a second node to a first node as recited in the claim limitations. Furthermore, the pipeline backpropagation in Chen is merely a distribution of the backpropagation process across various layers and GPUs rather than a blocking backpropagation as recited in the claims. The partial derivatives in Chen is also distinguishable from the estimated partial derivatives as recited in the claims. Furthermore, Chen does not explicitly teach the forward propagation computation steps involving the activation functions of the nodes as recited in the claims. 
As such, the claim limitations are distinguishable from Chen. 

Mostafa et al., “Hardware-Efficient On-line Learning through Pipelined Truncated-Error Backpropagation in Binary-State Networks”: teaches a pipeline backpropagation process for artificial neural networks (ANNs), such as a feedforward neural network. Whereby pipeline backpropagation is “the backward learning pass used to push the errors from the network output to the network input and to update the weights is performed in parallel with the forward inference pass”. The pipeline backpropagation involves computing error derivatives based on an error cost function at the top layer that is pushed down through the neural network layers as well as weight updates. As shown in Fig. 4, during a first pass, no weight updates are carried out. During subsequent passes, weight and error updates are carried out, i.e., delayed weight and error updates are carried out. Mostafa also teaches computing activation vectors for the neural network layers. 
While Mostafa teaches a pipeline backpropagation and computing derivatives, it does not explicitly teach that the backpropagation comprises blocking a backward propagation of data items of estimated partial derivatives from a second node to a first node as recited in the claim limitations. Furthermore, the pipeline backpropagation in Mostafa is merely a process for enabling parallel operations of a forward and a backward propagation rather than a blocking backpropagation as recited in the claims.
Although Mostafa teaches derivatives, it is noted that derivatives are mathematically distinct from partial derivatives, and thus Mostafa does not explicitly teach the partial derivatives as recited in the claims. It is also noted that Mostafa does not explicitly teach the estimated partial derivatives as recited in the claims. Mostafa also does not explicitly teach the forward propagation computation steps involving the activation functions of the nodes as recited in the claims.
As such, the claim limitations are distinguishable from Mostafa.

The claims would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections as set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petrowski et al., “Performance Analysis of a Pipelined Backpropagation Parallel Algorithm”.
Gadea et. al, “Artificial Neural Network Implementation on a Single FPGA of a Pipelined On-Line Backpropagation.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/Examiner, Art Unit 2128